DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Patent Application Publication No. 2010/0008290, hereinafter “Fischer”) in view of Yin et al. (U.S. Patent Application Publication No. 2013/0318191, hereinafter “Yin”); further in view of Lin (U.S. Patent Application Publication No. 2013/0117549, hereinafter “Lin”); further in view of Takase et al. (U.S. Patent Application Publication No. 2007/0124309, hereinafter “Takase”); further in view of Walsky et al. (U.S. Patent Application Publication No. 2015/0215386, hereinafter “Walsky”).

Claims 1, 3, and 4:
Fischer discloses an electronic equipment, comprising:
at least one processor (§ 0013, Lines 1-5; Cell site 110, being for example a base station, includes at least one processor); and 

wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor, so that the at least one processor is capable of:
receiving a storage request for storing a content source to a base station (“cell site”), the storage request being sent by a service capability exposure function (§ 0054, Lines 2-4; If a content request is likely, content gateway 150 requests the content from a content server) (§ 0033, Lines 5-8; Cache unit 217 may employ predictive and/or statistical caching techniques), wherein the content source comes from a third-party server (§ 0026, Lines 1-6; Content servers 170-174 provide content); and 
storing the content source to the base station according to the storage request (§ 0033, Lines 1-2; Cell site 110 includes cache unit 217 to locally cache content), 
wherein the at least one processor is further capable of: 
	sending detected information of the storage space (§ 0045, Lines 1-2; The storage space available in cache unit 217 may be considered at decision block 360) to the service capability exposure function (§ 0046, Lines 3-5; The determination (at decision block 360) may be made external to cell site 110, such as content gateway 150); and 
	detecting the storage space of the base station according to a predetermined period, and sending the detected information of the storage space or receiving a query request for querying the storage space of the base station sent by the service capability exposure function, detecting the storage space of the base station according to the query request, and sending the detected information of the storage space to the service capability exposure function (See citations above.  Content gateway 150 may use information about storage space available in cache unit 217 to decide whether to cache/store data in cache unit 217.  Content gateway 150 will receive the storage space information according to a predetermined period or in response to a query request as these are the only methods available to receive the storage space information). 

Fischer does not appear to disclose the storage request is initiated by the third-party server, the storage request carries information of valid storage time of the content source, detecting storage space of the base station when the base station is restarted, and detecting the storage space of the base station according to a predetermined period, and sending the detected information of the storage space to the service capability exposure function and receiving a query request for querying the storage space of the base station sent by the service capability exposure function, detecting the storage space of the base station according to the query request, and sending the detected information of the storage space to the service capability exposure function. 

Yin discloses a method for time-based data caching where the storage request (“record request”) carries information of valid storage time (“TTL”) of the content source (§ 0013, Lines 10-13; The request may include a header, which identifies information 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Fischer’s storage request by including Yin’s TTL in order to allow users to control how long content items are cached (Yin, § 0017, Lines 1-2; TTL is user-defined). 

Lin discloses that after executing a boot process, the system collects the resources of the main memory, and reports available space of the main memory to the OS (§ 0042, Lines 1-4). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Fischer and Yin’s base station by integrating the concepts of Lin’s boot process in order for Fischer’s content gateway to be aware of the cache unit at startup. 

Takase discloses the storage request is initiated by the third-party server/content server (§ 0019, Lines 2-5; The content server may take an initiative to detect a cache update and may request the cache update by transmitting a cache notification including the content to the cache server). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Fischer, Yin, and Lin’s storage request by initiating it from the content 

Walsky discloses a pull-based and a push-based mechanism for obtaining information (§ 0006, Lines 20-22) (§ 0007, Lines 24-27). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Fischer, Yin, Lin, and Takase’s obtaining of storage space information via pull-based and push-based mechanisms, as taught by Walsky, in order to access data that must be accessible across time and to broadcast rapidly changing data in real-time (Walsky, § 0009, Lines 2-3 and 5-8). 

The method of claim 1 is implemented by the electronic equipment of claim 4 and is therefore rejected with the same rationale.

Regarding the “non-volatile computer storage medium” of claim 3, Fischer’s cell site 110, disclosed in § 0013, Lines 1-5, includes at least a memory in order to function.

Claim 25:
Fischer discloses a base station (§ 0013; Cell site 110 may be a wireless network access base station), comprising:
at least one processor (§ 0013, Lines 1-5; Cell site 110, being for example a base station, includes at least one processor); and 

wherein the memory stores instructions executable by the at least one processor, wherein the instructions are executed by the at least one processor, so that the at least one processor is capable of: 
receiving a storage request for storing content source sent by a service capability exposure function (§ 0054, Lines 2-4; If a content request is likely, content gateway 150 requests the content from a content server) (§ 0033, Lines 5-8; Cache unit 217 may employ predictive and/or statistical caching techniques), wherein the content source comes from a third-party server (§ 0026, Lines 1-6; Content servers 170-174 provide content); and 
storing the content source according to the storage request (§ 0033, Lines 1-2; Cell site 110 includes cache unit 217 to locally cache content), 
wherein the at least one processor is further capable of: 
	sending detected information of the storage space (§ 0045, Lines 1-2; The storage space available in cache unit 217 may be considered at decision block 360) to the service capability exposure function (§ 0046, Lines 3-5; The determination (at decision block 360) may be made external to cell site 110, such as content gateway 150); and 
	detecting the storage space of the base station according to a predetermined period, and sending the detected information of the storage space to the service capability exposure function or receiving a query request for 

Fischer does not appear to disclose the storage request is initiated by the third-party server, the storage request carries information of valid storage time of the content source, detecting storage space of the base station when the base station is restarted, and detecting the storage space of the base station according to a predetermined period, and sending the detected information of the storage space to the service capability exposure function and receiving a query request for querying the storage space of the base station sent by the service capability exposure function, detecting the storage space of the base station according to the query request, and sending the detected information of the storage space to the service capability exposure function. 

Yin discloses a method for time-based data caching where the storage request (“record request”) carries information of valid storage time (“TTL”) of the content source (§ 0013, Lines 10-13; The request may include a header, which identifies information 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Fischer’s storage request by including Yin’s TTL in order to allow users to control how long content items are cached (Yin, § 0017, Lines 1-2; TTL is user-defined). 

Lin discloses that after executing a boot process, the system collects the resources of the main memory, and reports available space of the main memory to the OS (§ 0042, Lines 1-4). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Fischer and Yin’s base station by integrating the concepts of Lin’s boot process in order for Fischer’s content gateway to be aware of the cache unit at startup. 

Takase discloses the storage request is initiated by the third-party server/content server (§ 0019, Lines 2-5; The content server may take an initiative to detect a cache update and may request the cache update by transmitting a cache notification including the content to the cache server). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Fischer, Yin, and Lin’s storage request by initiating it from the content 

Walsky discloses a pull-based and a push-based mechanism for obtaining information (§ 0006, Lines 20-22) (§ 0007, Lines 24-27). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Fischer, Yin, Lin, and Takase’s obtaining of storage space information via pull-based and push-based mechanisms, as taught by Walsky, in order to access data that must be accessible across time and to broadcast rapidly changing data in real-time (Walsky, § 0009, Lines 2-3 and 5-8). 

Claims 7-9, 11-16, 18-21, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (U.S. Patent Application Publication No. 2010/0008290, hereinafter “Fischer”) in view of Yin et al. (U.S. Patent Application Publication No. 2013/0318191, hereinafter “Yin”); further in view of Takase et al. (U.S. Patent Application Publication No. 2007/0124309, hereinafter “Takase”); further in view of Walsky et al. (U.S. Patent Application Publication No. 2015/0215386, hereinafter “Walsky”).

Claims 7, 13, and 14:
Fischer discloses an electronic equipment, comprising:
at least one processor (§ 0013, Lines 1-5; Cell site 110, being for example a base station, includes at least one processor); and 

wherein the memory stores instructions executable by the at least one processor, wherein the instructions are executed by the at least one processor, so that the at least one processor is capable of:
receiving a storage request for storing a content source from a third-party server (§ 0054, Lines 2-4; If a content request is likely, content gateway 150 requests the content from a content server) (§ 0033, Lines 5-8; Cache unit 217 may employ predictive and/or statistical caching techniques) into a base station (“cell site”) in a designated region (§ 0013, Lines 1-5; Cell site 10 may be a wireless network access base station that serves a designated region); and
sending the content source to the base station according to the storage request, and instructing the base station to locally store the received content source (§ 0033, Lines 1-2; Cell site 110 includes cache unit 217 to locally cache content), 
	wherein the at least one processor is further capable of: 
		receiving information of storage space sent by the base station, or sending a request for querying the storage space to the base station (§ 0045, Lines 1-2; The storage space available in cache unit 217 may be considered at decision block 360) (§ 0046, Lines 3-5; The determination (at decision block 360) may be made external to cell site 110, such as content gateway 150) (Fischer, § 0045, Lines 1-6; Storage space available in cache unit 217 may be considered.  For example, if cache unit 217 is relatively empty, virtually all received content may be locally stored.  However, if cache 
		updating information of storage space of the base station recorded in the service capability exposure function, after the service capability exposure function receives the information of the storage space of the base station (See citations above.  Content gateway 150 updates its information of storage space of the base station in order to make the determination). 

Fischer does not appear to disclose the storage request is initiated by a third-party server, the storage request carries information of valid storage time of the content source, and detecting the storage space of the base station according to a predetermined period, and receiving information of storage space sent by the base station and sending a request for querying the storage space to the base station. 

Yin discloses a method for time-based data caching wherein the storage request (“record request”) carries information of valid storage time (“TTL”) of the content source (§ 0013, Lines 10-13; The request may include a header, which identifies information associated with the record and/or the record request (e.g., a record ID, a request time, and/or a time to live (TTL)). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Fischer’s storage request by including Yin’s TTL in order to allow users to control how long content items are cached (Yin, § 0017, Lines 1-2; TTL is user-defined). 

Takase discloses the storage request is initiated by the third-party server/content server (§ 0019, Lines 2-5; The content server may take an initiative to detect a cache update and may request the cache update by transmitting a cache notification including the content to the cache server). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Fischer and Yin’s storage request by initiating it from the content server, as taught by Takase, in order to provide synchronization mirroring (Takase, § 0019, Lines 1-2). 

Walsky discloses a pull-based and a push-based mechanism for obtaining information (§ 0006, Lines 20-22) (§ 0007, Lines 24-27). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Fischer, Yin, and Takase’s obtaining of storage space information via pull-based and push-based mechanisms, as taught by Walsky, in order to access data that must be accessible across time and to broadcast rapidly changing data in real-time (Walsky, § 0009, Lines 2-3 and 5-8). 

The method of claim 7 is implemented by the electronic equipment of claim 14 and is therefore rejected with the same rationale.



Claims 8, 15, and 20:
Fischer in view of Yin and further in view of Takase and Walsky further discloses wherein the storage request further carries storage information of information of the content source (Fischer, § 0045, Lines 8-12; The length of time the content has been stored in cache unit 217), wherein the at least one processor is further capable of:
during a verification, verifying storage permission of the third-party server, after the service capability exposure function receives the storage request for storing the content source from the third-party server into the base station in the designated region requesting and before the service capability exposure function sends the content source to the base station according to the storage request (Fischer, § 0046, Lines 7-10; Determinations may be based, at least in part, on information for a market area for a geographical area);
locally storing the storage information carried by the storage request when the storage permission of the third-party server passes the verification, and sending the storage information stored in the service capability exposure function to the base station before or at the beginning of the valid storage time (Fischer, § 0046, Lines 10-13; An OMC and/or network operator may collect data from multiple cell sites and employ that data to determine whether the content is to be stored locally at each cell site).

Claims 9, 16, and 21:

mapping the information of the designated region to a base station list covering the designated region (Fischer, § 0046, Lines 10-13; An OMC and/or network operator may collect data from multiple cell sites and employ that data to determine whether the content is to be stored locally at each cell site); and 
sending the content source to one or more base stations corresponding to the base station list before or at the beginning of the valid storage time (Fischer, § 0046, Lines 10-13; An OMC and/or network operator may collect data from multiple cell sites and employ that data to determine whether the content is to be stored locally at each cell site).

Claims 11, 18, and 23:
Fischer in view of Yin and further in view of Takase and Walsky further discloses wherein the at least one processor is further capable of:
receiving an update request sent by the third-party server after the content source is sent to the base station according to the storage request, wherein the update request carries at least one update information selected from a group consisting of: information of updating the designated region, information of updating valid storage time, information of updating the content source, and information of canceling locking on a content source stored in the base station (Fischer, § 0044, Lines 1-9; Expected content 
during a verification, verifying storage permission of the third-party server (Fischer, § 0033, Lines 1-2; Cell site 110 includes cache unit 217 to locally cache content, which infers that the content server(s) have storage permission); and 
locally storing the update information carried by the update request when the storage permission of the third-party server passes the verification (Fischer, § 0033, Lines 1-2; Cell site 110 includes cache unit 217 to locally cache content).

Claims 12, 19, and 24:
Fischer in view of Yin and further in view of Takase and Walsky further discloses wherein when the storage permission of the third-party server passes the verification, said locally storing the update information carried by the update request comprises:
updating the base station list corresponding to the storage request according to the information of updating the designated region, after the service capability exposure function receives the information of updating the designated region (Fischer, § 0046, Lines 10-13; An OMC and/or network operator may collect data from multiple cell sites and employ that data to determine whether the content is to be stored locally at each cell site);
locally storing the valid storage time instructed by the information of updating the valid storage time, after the service capability exposure function receives the information of updating the valid storage time (Fischer, § 0045, Lines 8-12; The length of time the content has been stored in cache unit 217 is monitored to determine when to purge content); and 


Claim 26:
Fischer discloses a service capability exposure apparatus, comprising:
at least one processor (§ 0013, Lines 1-5; Cell site 110, being for example a base station, includes at least one processor); and 
a memory in communication with the at least one processor (§ 0013, Lines 1-5; Cell site 110, being for example a base station, includes at least a memory in order to function); 
wherein the memory stores instructions executable by the at least one processor, wherein the instructions are executed by the at least one processor, so that the at least one processor is capable of: 
receiving a storage request for storing a content source from a third-party server (§ 0054, Lines 2-4; If a content request is likely, content gateway 150 requests the content from a content server) (§ 0033, Lines 5-8; Cache unit 217 may employ predictive and/or statistical caching techniques) into a base station (“cell site”) in a designated region (§ 0013, Lines 1-5; Cell site 10 may be a wireless network access base station that serves a designated region); and 
sending the content source to the base station according to the storage request and for instructing the base station to locally store the 
	wherein the at least one processor is further capable of: 
receiving information of storage space sent by the base station, or sending a request for querying the storage space to the base station (§ 0045, Lines 1-2; The storage space available in cache unit 217 may be considered at decision block 360) (§ 0046, Lines 3-5; The determination (at decision block 360) may be made external to cell site 110, such as content gateway 150) (Fischer, § 0045, Lines 1-6; Storage space available in cache unit 217 may be considered.  For example, if cache unit 217 is relatively empty, virtually all received content may be locally stored.  However, if cache unit 217 is relatively full, other criteria may be employed to limit the content stored in cache unit 217); and 
updating information of storage space of the base station recorded in the service capability exposure function, after the service capability exposure function receives the information of the storage space of the base station (See citations above.  Content gateway 150 updates its information of storage space of the base station in order to make the determination). 

Fischer does not appear to disclose the storage request is initiated by a third-party server, the storage request carries information of valid storage time of the content source, and detecting the storage space of the base station according to a predetermined period, and receiving information of storage space sent by the base station and sending a request for querying the storage space to the base station. 



At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Fischer’s storage request by including Yin’s TTL in order to allow users to control how long content items are cached (Yin, § 0017, Lines 1-2; TTL is user-defined). 

Takase discloses the storage request is initiated by the third-party server/content server (§ 0019, Lines 2-5; The content server may take an initiative to detect a cache update and may request the cache update by transmitting a cache notification including the content to the cache server). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Fischer and Yin’s storage request by initiating it from the content server, as taught by Takase, in order to provide synchronization mirroring (Takase, § 0019, Lines 1-2). 

Walsky discloses a pull-based and a push-based mechanism for obtaining information (§ 0006, Lines 20-22) (§ 0007, Lines 24-27). 

. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, and 25 on pages 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Fischer discloses obtaining third-party information to predict if certain content should be predictively cached.  However, Fischer does not explicitly disclose that the content server initiates any caching requests.  Takase, in § 0019, ln. 2-5, discloses the storage request is initiated by the third-party server/content server (the content server may take an initiative to detect a cache update and may request the cache update by transmitting a cache notification including the content to the cache server).  One of ordinary skill in the art at the time of the invention’s filing would have been motivated to modify Fischer, Yin, and Lin’s storage request by initiating it from the content server, as taught by Takase, in order to provide synchronization mirroring (Takase, § 0019, Lines 1-2).  This response applies with equal force to the arguments raised against the rejection of claims 7, 13, 14, and 26 and dependent claims 8-9, 11-12, 15-16, 18-21, and 23-24 on page 20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 8503370 (Klein et al.) – Site Based Media Storage in a Wireless Communication Network – A data storage device integrated within a base station for storing content locally.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NAM T TRAN/Primary Examiner, Art Unit 2452